Exhibit 10.3

 



Execution Version

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Cleveland BioLabs,
Inc., a Delaware corporation (the “Company”), and Andrei Gudkov, Ph.D., D.Sci.
(the “Executive”) is effective as of July 9, 2015 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires the Executive to provide services to the Company,
and wishes to provide the Executive with certain compensation and benefits in
return for such employment services;

 

WHEREAS, the Executive wishes to be employed by the Company and to provide
services to the Company in return for certain compensation and benefits;

 

WHEREAS, the Executive will conduct and/or support scientific research in order
to develop the Company’s intellectual property for the benefit of the Company;

 

WHEREAS, the Executive will endeavor to protect the Company’s intellectual
property;

 

WHEREAS, the Executive has made a commitment to remain with the Company for at
least five (5) years from the Effective Date;

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             EMPLOYMENT TERM. The Company hereby offers to employ the
Executive, and the Executive hereby accepts employment by the Company, upon the
terms and conditions set forth in this Agreement, until July 9, 2020 or the
termination of the Executive’s employment in accordance with Section 10 below,
as applicable, whichever comes first (the “Employment Term”). The Executive
shall be employed at will, meaning that the Company may terminate this Agreement
and the Executive’s employment at any time, for any reason, with or without
Cause, as applicable.

 

2.             POSITION & DUTIES.

 

(a)           During the Employment Term, the Executive shall serve as the
Company’s Chief Scientific Officer. As Chief Scientific Officer, the Executive
shall continue acting, faithfully and efficiently, as scientific leader of the
Company in all aspects of its research, development and representation
activities and shall have such duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies and such other duties and
responsibilities as the Company’s Board of Directors (the “Board) shall
designate that are consistent with the Executive’s position as Chief Scientific
Officer. During the Employment Term, the Executive shall use the Executive’s
best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder and devote not a less
amount of the Executive’s business time devoted prior to the date of the
Agreement (excluding periods of paid time off and other approved leaves of
absence) to the performance of the Executive’s duties with the Company.
Notwithstanding the foregoing, nothing shall prevent the Executive from
participating in a reasonable amount of charitable, civic, educational,
professional, community or industry affairs or, with prior written approval of
the Board, serving on the board of directors or advisory boards of other
companies or [serving as Chief Scientific Officer of OncoTartis, Inc., Everon,
Inc., Incuron, LLC, serving as Senior Vice President of Basic Science and Chair,
Cell Stress Biology of Roswell Park Cancer Institute, serving as editor-in-chief
of OncoTarget; provided that any such activities or services do not (i) create a
conflict with the Executive’s employment hereunder; (ii) interfere with the
performance of his duties; or (iii) violate the terms of Section 9 of this
Agreement.

 



 

 

 

(b)           The Executive is currently employed as the Senior VP Basic Science
and Chair, Department of Cell Stress Biology at Roswell Park Cancer Institute
(the “Institute”). The Executive hereby represents and warrants that the
Institute is aware of the Executive’s engagement by the Company and the
Institute consents and approves of such engagement.

 

(c)           The Executive hereby covenants and agrees to maintain such consent
and approval while employed by the Company.

 

3.             LOCATION. Unless the parties otherwise agree in writing, at all
times during the Employment Term, the Executive shall report to the Company’s
headquarters in Buffalo, New York. The Company may from time to time require the
Executive to travel temporarily to other locations (domestic and international)
in connection with the Company’s business.

 

4.             BASE SALARY. The Company agrees to pay the Executive a base
salary (the “Base Salary”) at an annual rate of $110,941, payable in accordance
with the regular payroll practices of the Company. The Executive’s Base Salary
shall be subject to review and adjustment from time to time by the Board (or a
committee thereof) in its sole discretion. The base salary as determined herein
from time to time shall constitute “Base Salary” for purposes of this Agreement.
Executive’s Base Salary shall not be decreased other than in the instance of an
across-the-board salary reduction similarly affecting all executive officers of
the Company.

 

5.             ANNUAL BONUS. The Executive shall be eligible to participate in
the Company’s Annual Executive Bonus Plan based on a base pay rate of 2x the
Base Salary, subject to the terms and conditions of such plan, as revised from
time to time.

 

6.             LONG-TERM INCENTIVES. The Executive shall be continue to be
eligible to participate in the Company’s 2012 Long-Term Executive Compensation
Incentive Plan, subject to the terms and conditions of such plan, as revised
from time to time. In addition, the Executive shall be eligible to participate
in any management incentive plan or program established by the Board of
Directors following the consummation of the transaction contemplated by that
certain Securities Purchase Agreement, dated as of June 24, 2015 by and between
the Company and the Purchaser, as defined therein (the “Securities Purchase
Agreement”).

 

7.             STOCK OPTIONS. The Executive shall be eligible to participate in
the Company’s Equity Incentive Plan (the “Equity Plan”), subject to the terms
and conditions of such plan, as revised from time to time.

 



2

 

 

8.             EMPLOYEE BENEFITS.

 

(a)           BENEFIT PLANS. The Executive shall be eligible to participate in
any benefit plan or arrangement, including health, life and disability
insurance, retirement plans and the like in accordance with Company policy and
the terms of the applicable Company benefit plan documents, that may be in
effect from time to time and made available to the Company’s other key
management employees.

 

(b)           PAID TIME OFF. The Executive shall be entitled to paid time off in
accordance with the terms of the Company’s Employee Manual.

 

(c)           PROFIT SHARING, PENSION AND SALARY DEFERRAL BENEFITS. During the
Employment Term, the Executive shall be entitled to participate in or accrue
benefits under any pension, salary deferral or profit sharing plan now existing
or hereafter created for employees of the Company upon terms and conditions
equivalent to those, which the Company may provide for other key management
employees.

 

(d)           GENERAL EXPENSE REIMBURSEMENTS. The Company will reimburse the
Executive for all reasonable business expenses that the Executive incurs in
performing the services hereunder pursuant to the Company’s usual expense
reimbursement policies and practices, following submission by the Executive of
reasonable documentation thereof. All reimbursements provided under this
Agreement shall be made in accordance with the requirements of Section 409A (as
defined below) to the extent that such reimbursements are subject to Section
409A, including, as applicable, the requirements that (i) any reimbursement is
for expenses incurred during the Employment Term, (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (iv) the
right to reimbursement is not subject to liquidation or exchange for any other
benefit.

 

9.             CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS.

 

(a)            CONFIDENTIALITY.

 

(i)                 Company Information. The Executive agrees at all times
during the Employment Term and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of the Board, any Confidential
Information of the Company, except under a non-disclosure agreement duly
authorized and executed by the Company. The Executive understands that
“Confidential Information” means any non-public information that relates to the
actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances or other
business information, information regarding personnel, employee lists,
compensation, and employee skills and any other non-public information which a
competitor of the Company could use to the competitive disadvantage of the
Company. The Executive further understands that Confidential Information does
not include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of the Executive or of others who
were under confidentiality obligations as to the item or items involved or
improvements or new versions thereof.

 



3

 

 

(ii)               Former Employer Information. The Executive agrees not to
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent employer or other person or entity and that the Executive
will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

 

(iii)             Third Party Information. The Executive recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
his work for the Company consistent with the Company’s agreement with such third
party.

 

(iv)             Returning Company Documents. The Executive agrees that, at the
time of leaving the employ of the Company or at any time the Company requests,
the Executive will deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to Section 9(b)(iv). In the event of the termination of the Executive’s
employment, the Executive agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit A.

 

(v)               Representations. The Executive agrees to execute any proper
oath or verify any proper document required to carry out the terms of this
Agreement. The Executive represents that his performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by the Executive in confidence or in trust prior to the
Executive’s employment by the Company.

 

(vi)             Nothing in this Agreement or any other policy or agreement with
the Company prohibits the Executive from reporting possible violations of
federal law or regulations to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal
laws or regulations. The Executive is not required to notify the Company that he
has made such reports or disclosures.

 



4

 

 

(b)           INVENTIONS.

 

(i)                 Inventions Retained and Licensed. The Executive has attached
hereto, as Exhibit B, a list describing all inventions, original works of
authorship, developments, improvements, and trade secrets which were made prior
to the Executive’s employment with the Company (collectively referred to as
“Prior Inventions”), which belong to the Executive, which relate to the
Company’s proposed business, products or research and development, and which are
not assigned to the Company hereunder. The Executive represents that this list
is complete. If no such list is attached, the Executive represents that there
are no such Prior Inventions. In the course of the Executive’s employment with
the Company, the Executive will not incorporate into a Company product, process
or service a Prior Invention owned by the Executive or in which the Executive
has an interest without the prior written consent of the Company. To the extent
the Executive does incorporate into a Company product, process or service a
Prior Invention owned by the Executive or in which the Executive has an interest
(with or without consent), the Executive hereby grants to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, use and sell such Prior
Invention as part of or in connection with such product, process or service, and
to practice any method related thereto.

 

(ii)               Assignment of Inventions. The Executive agrees to promptly
make full written disclosure to the Company, to hold in trust for the sole right
and benefit of the Company, and hereby assigns and promises to assign, without
additional payment or additional consideration, to the Company, or its designee,
all rights, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which the Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time the Executive is in the employ
of the Company (collectively referred to as “Inventions”). The Executive further
acknowledges that all original works of authorship which are made by the
Executive (solely or jointly with others) within the scope of and during the
period of his employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. However, to the extent that any such work may not, by operation
of any law, be a work made for hire, Executive hereby, without additional
payment or additional consideration, assigns, transfers and conveys to Company
all worldwide rights, title and interest in and to such work and all
Intellectual Property Rights relating to it. Further, to the extent that any of
the rights, title, and interest in any Invention cannot be assigned to the
Company, the Executive hereby grants to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, sublicenseable, worldwide
license to make, have made, use and sell such Invention. In any case, the
Executive agrees to irrevocably waive and never to assert any rights, title, and
interest in any invention against the Company, or its designee. The Executive
understands and agrees that the decision whether or not to commercialize or
market any invention developed by the Executive solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to the Executive as a result of the Company’s efforts to
commercialize or market any such invention. Nothing in this agreement shall be
deemed to constitute the grant of any license or other right to Executive in
respect of any Invention or intellectual property of the Company.

 



5

 

 

(iii)             Inventions Assigned to the United States. The Executive agrees
to assign to the United States government all of the Executive’s rights, title,
and interests in and to any and all Inventions whenever such full title is
required to be in the United States by a contract between the Company and the
United States or any of its agencies.

 

(iv)             Maintenance of Records. The Executive agrees to keep and
maintain adequate and current written records of all Inventions made by the
Executive (solely or jointly with others) during the term of the Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property of the Company at all times.

 

(v)               Patent and Copy Registrations. The Executive agrees to assist
the Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, declarations, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. The Executive further agrees that the
Executive’s obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of this Agreement. If the Company is unable because of the
Executive’s mental or physical incapacity or for any other reason to secure his
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact, to act for and in the
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by the Executive. Such designation and appointment, being
coupled with an interest, is irrevocable.

 

(c)           NON-SOLICITATION AND NON-COMPETITION.

 

(i)                 Solicitation of Employees, Consultants, Contractors and
Customers. The Executive agrees that for a period of twenty-four (24) months
immediately following the termination of the Executive’s relationship with the
Company for any reason, whether with or without cause, the Executive shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees, consultants, contractors or customers to terminate his or
her relationship with the Company, or take away such employees, consultants,
contractors or customers or attempt to solicit, induce, recruit, encourage or
take away employees, consultants or contractors of the Company, either for the
Executive or for any other person or entity; provided however, the Executive may
hire any employee, consultant or contractor of the Company who independently
responds to a general solicitation of employment. This restriction shall apply
only to those employees, consultants, contractors or customers of the Company
with whom the Executive came into contact or about whom the Executive learned
Confidential Information during the last two (2) years of the Executive’s
employment with the Company. Notwithstanding the foregoing, this provision does
not prohibit the solicitation of United States federal, state or foreign
government agency, including but not limited to United States Department of
Defense.

 



6

 

 

(ii)               Non-Competition. The Executive agrees that during the period
of employment and for a period of twenty-four (24) months immediately following
the termination of the Executive’s relationship with the Company for any reason,
the Executive shall not directly or indirectly own, manage, operate, consult or
be employed in a business substantially similar to, or competitive with, the
Company’s Business (as defined below) and the business of its successors and
assigns or any other business activity in which the Company and its successors
and assigns may substantially engage during the Employment Term. In recognition
of the nature of the Company’s Business, which includes the sale of its products
and services on an international basis, this restriction shall apply throughout
the United States, Russia and in any country or territory in which the Company
materially markets any of its products or services, or to the knowledge of the
Executive, plans to beginning marketing any of its products or services. For
purposes of this Agreement, the “Company’s Business” shall include any product,
service, or process or the research and development thereof, of the Company with
which the Executive worked directly or indirectly during the Executive’s
employment by the Company or about which the Executive acquired Confidential
Information during the Executive’s employment by the Company, including but not
limited to the research and development of new pharmaceuticals as defined by the
Company’s therapeutic area and core technology. Notwithstanding the foregoing,
nothing in this Agreement shall prevent the Executive from engaging in a
scientific, consulting or other business capacity in research and development of
pharmaceuticals to treat cancer or other diseases if such research and
development does not use any Confidential Information of the Company.

 

(d)           ADDITIONAL COMPANY POLICIES. The Executive agrees to comply with
the Company’s Policy Manual and each of the other policies adopted by the
Company from time-to-time, the contents of which may be modified or eliminated
at any time.

 

(e)           Notification of New Employer. In the event that the Executive
leaves the employ of the Company, the Executive hereby grants consent to
notification by the Company to the new employer, partner, co-owner and/or others
involved in managing the business with which the Executive is employed or
associated about the obligations under this Agreement.

 

(f)            ENFORCEMENT. The Executive acknowledges and agrees that
compliance with the covenants set forth in this Agreement is necessary to
protect the Confidential Information and trade secrets, business and goodwill of
the Company, and that any breach of this Agreement will result in irreparable
and continuing harm to the Company, for which money damages may not provide
adequate relief. Accordingly, in the event of any breach or anticipatory breach
of this Agreement by the Executive, or the Executive’s claim in a declaratory
judgment action that all or part of this Agreement is unenforceable, the parties
agree that the Company shall be entitled to (i) injunctions, both preliminary
and permanent, enjoining or restraining such breach or anticipatory breach, and
the Executive hereby consents to the issuance thereof forthwith and without bond
by any court of competent jurisdiction; and (ii) recovery of all reasonable sums
and costs, including attorneys’ fees, incurred by the Company to defend or
enforce the provisions of this Agreement.

 



7

 

 

10.           TERMINATION. The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:

 

(a)           BY THE EXECUTIVE FOR ANY REASON // WITHOUT GOOD REASON. The
Executive shall provide thirty (30) days’ prior written notice (the “Transition
Period”) to the Company of the Executive’s intended termination of employment
without Good Reason (as defined below) (“Voluntary Termination”). During the
Transition Period, the Executive shall assist and advise the Company in any
transition of business, customers, prospects, projects and strategic planning,
and the Company shall continue to pay the Executive’s salary and benefits
through the end of the Transition Period. The Company may, in its sole
discretion, upon five (5) days prior written notice to the Executive, make such
termination of employment effective earlier than the expiration of the
Transition Period and the Company shall have no further obligation to pay the
Executive’s salary or benefits after such termination date.

 

(b)           BY THE EXECUTIVE FOR GOOD REASON. Upon the Executive’s notice
following the end of the Cure Period (as defined in this Section). For purposes
of this Agreement, “Good Reason” for the Executive to terminate employment
hereunder shall mean the occurrence of any of the following events without the
Executive’s consent: (i) a material reduction of ten percent (10%) or more in
the Executive’s Base Salary (other than an across-the-board decrease in base
salary applicable to all executive officers of the Company); (ii) a material
breach of this Agreement by the Company; (iii) a material reduction in the
Executive’s duties, authority and responsibilities relative to the Executive’s
duties, authority, and responsibilities in effect immediately prior to such
reduction; or (iv) the relocation of the Company’s headquarters outside the
United States, or if within the United States causing an increase in the
Executive’s one-way commute by more than 50 miles or a material change in the
Company’s telecommuting policies and practices, provided, however, that, any
such termination by the Executive shall only be deemed for Good Reason pursuant
to this definition if: (1) the Executive gives the Company written notice of the
Executive’s intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that the Executive believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) the Executive
voluntarily terminates employment within thirty (30) days following the end of
the Cure Period.

 

(c)           BY THE COMPANY FOR CAUSE. Immediately upon written notice by the
Company to the Executive of a termination for Cause. For purposes of this
Agreement, “Cause” shall mean the occurrence of any of the following events, as
determined by the Board in its sole and absolute discretion: (i) the failure of
the Executive to perform material duties hereunder, including, without
limitation, the failure of the Executive to devote not a less amount of the
Executive’s business time devoted prior to the date of the Agreement of the
Executive’s business time (excluding periods of paid time off and other approved
leaves of absence) to the performance of the Executive’s duties with the
Company, or comply with reasonable directions of the Board which, to the extent
it is curable by the Executive, is not cured within ten (10) days after written
notice thereof is given to the Executive by the Company, specifying in
reasonable detail the manner in which the Executive has failed to perform such
duties or comply with such directions; (ii) the Executive’s commission
(including entry of a nolo contendere plea) of an act or acts constituting a
felony, dishonesty or disloyalty or fraud; (iii) the Executive’s gross
negligence or commission of an act, or failure to take action, which adversely
affects the Company’s business or reputation; (iv) the Executive’s
misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony); or (v) the Executive’s
material breach, non-performance or non-observance of any Company policy or any
term of this Agreement, including but not limited to the covenants contained in
Section 9, or any other agreement to which the Executive and the Company are
parties, which, to the extent it is curable by the Executive, is not cured
within ten (10) days after written notice thereof is given to the Executive by
the Company.

 



8

 

 

(d)           BY THE COMPANY WITHOUT CAUSE. Upon written notice by the Company
to the Executive of an involuntary termination without Cause and other than due
to death or Disability.

 

(e)           DISABILITY. Unless otherwise prohibited by law, upon the 30th day
following the Executive’s receipt of notice of the Company’s termination due to
Disability (as defined in this Section); provided that, the Executive has not
returned to full-time performance of his duties within thirty (30) days after
receipt of such notice. If the Company determines in good faith and in its sole
discretion that the Executive’s Disability has occurred during the Employment
Term, it will give the Executive written notice of its intention to terminate
the Executive’s employment.  For purposes of this Agreement, “Disability” shall
occur when the Board determines that the Executive has become physically or
mentally incapable of performing the essential functions of the job duties under
this Agreement with or without reasonable accommodation, for ninety (90)
consecutive days or one hundred twenty (120) nonconsecutive days in any twelve
(12) month period. For purposes of this Section, at the Company’s request, the
Executive agrees to be available and to cooperate in a reasonable examination by
an independent qualified physician selected by the Board.

 

(f)            DEATH. Automatically on the date of death of the Executive.

 

11.           CONSEQUENCES OF TERMINATION. Any termination payments made and
benefits provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 12, the following amounts and
benefits shall be due to the Executive. Any Accrued Amounts (as defined in
Section 11(a)) shall be payable on the next regularly scheduled Company payroll
date following the date of termination or earlier if required by applicable law.

 

(a)           TERMINATION BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE FOR ANY
REASON // WITHOUT GOOD REASON. If the Executive’s employment should be
terminated (i) by the Company for Cause, or (ii) by the Executive for any reason
// without Good Reason, the Company shall pay to the Executive: (x) any unpaid
Base Salary through the date of termination and any accrued PTO; (y)
reimbursement for any unreimbursed expenses incurred through the date of
termination; and (z) all other payments and benefits to which the Executive may
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or perquisite plan or program or grant or this Agreement,
including but not limited to any applicable insurance benefits, it being
understood that the treatment of any outstanding stock options shall be
determined in accordance with the terms of the applicable equity plan and award
agreement (collectively, “Accrued Amounts”) only, and shall not be obligated to
make any additional payments to the Executive. For the avoidance of doubt, the
Executive shall not be eligible to receive any of the severance payments or
benefits described in Section 11(b).

 



9

 

 

(b)           TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON. If the Executive’s employment by the Company is terminated by the
Company without Cause (and not due to Disability or death) or by the Executive
for Good Reason, then the Company shall pay or provide the Executive with the
Accrued Amounts, subject to compliance with Sections 9 and 12, and:

 

(i)                 continued payment at the higher of the Executive’s Base
Salary as in effect immediately preceding the last day of the Employment Term
(ignoring any decrease in Base Salary that forms the basis for Good Reason) or
$138,677, for a period of twelve (12) months following the termination date (the
“Salary Severance Period”) on the Company’s regular payroll dates; provided,
however, that any payments otherwise scheduled to be made prior to the effective
date of the General Release (namely, the date it can no longer be revoked) shall
accrue and be paid in the first payroll date that follows such effective date
with subsequent payments occurring on each subsequent Company payroll date; and

 

(iii)               all issued and outstanding options will continue to vest
according to their established schedules throughout the Salary Severance Period,
and all vested options will remain exercisable throughout the Salary Severance
Period, but in no event later than the expiration date of the options.

 

(c)           DISABILITY. Upon employment termination due to Disability, the
Executive shall be entitled to any Accrued Amounts.

 

(d)           DEATH. In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts.

 

(e)           TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON FOLLOWING A CHANGE IN CONTROL.

 

(i)                 If the Executive’s employment by the Company is terminated
by the Company without Cause (and not due to Disability or death) or by the
Executive for Good Reason within twelve (12) months following a Change in
Control (as defined in the Equity Plan), then the Company shall pay or provide
the Executive with the Accrued Amounts and all of the benefits described in
Section 11(b) above, subject to compliance with Sections 9 and 12, with the
exception that Section 11(b) (iii) shall read: all issued and outstanding
options will become immediately vested and will remain exercisable through the
Salary Severance Period, but in no event later than the expiration date of the
options. Notwithstanding anything to the contrary, the Executive agrees and
acknowledges that the transactions contemplated under the Securities Purchase
Agreement shall not be considered a “Change in Control” for purposes of this
Section 11(e).

 



10

 

 

12.          CONDITIONS. Any payments or benefits made or provided pursuant to
Section 11 (other than Accrued Amounts) are subject to the Executive’s (or, in
the event of the Executive’s death, the beneficiary’s or estate’s, or in the
event of the Executive’s Disability, the guardian’s if applicable):

 

(a)           compliance with the provisions of Section 9 of this Agreement;

 

(b)           delivery to the Company of an executed waiver and general release
of any and all known and unknown claims, and other provisions and covenants, in
the form acceptable to the Company (the “General Release”) within 21 days of
presentation thereof by the Company to the Executive, and permitting the General
Release to become effective in accordance with its terms; and

 

(c)           delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans effective as of the termination date.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive within
fifteen (15) days of the expiration of such revocation period without the
occurrence of a revocation by the Executive (or such later date as may be
required under Section 19 of this Agreement). Nevertheless (and regardless of
whether the General Release has been executed by the Executive), upon any
termination of Executive’s employment, Executive shall be entitled to receive
any Accrued Amounts, payable after the date of termination in accordance with
the Company’s applicable plan, program, policy or payroll procedures.
Notwithstanding anything to the contrary in this Agreement, if any severance pay
or benefits are deferred compensation under Section 409A (as defined below), and
the period during which the Executive may sign the General Release begins in one
calendar year and the first payroll date following the period during which the
Executive may sign the General Release occurs in the following calendar year,
then the severance pay or benefit shall not be paid or the first payment shall
not occur until the later calendar year.

 

13.           ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by the Executive. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors, assigns and legal
representatives. Any such successor or assign of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 



11

 

 

14.           NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Cleveland BioLabs, Inc.

Attn: Chief Executive Officer

73 High Street

Buffalo, New York 14203

(716) 849-6820 (fax)

 

 and a copy (which shall not constitute notice) shall also be sent to:

 

Jackson Lewis, P.C.

Attn: Kathryn Montgomery Moran

150 North Michigan Avenue, Suite 2500

Chicago, IL 60601

(312) 787-4995 (fax)

 

If to the Executive:

 

To the most recent address of the Executive set forth in the personnel records
of the Company.

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15.           SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.

 

16.           SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. In case
any one or more of the provisions, subsections, or sentences contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained in
this Agreement. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 



12

 

 

17.           COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

 

18.           SECTION 4999 EXCISE TAX.

 

(a)            Notwithstanding anything in this Agreement or any other agreement
between the Executive and the Company (or any of its subsidiaries or affiliates)
to the contrary, in the event that the provisions of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) relating to “parachute
payments” (as defined in the Code) shall be applicable to any payment or benefit
received or to be received by the Executive from the Company or its affiliates
in connection with a change in the ownership or effective control of the Company
within the meaning of Section 280G of the Code (a “Change in Control
Transaction”) (collectively, “Payments”), then (a) at the Executive’s request,
the Company agrees to submit such Payments to a shareholder vote intended to
comply with the provisions of Section 280G(b)(5) of the Code, or (b) in the
event that the Executive does not request a shareholder vote as set forth above
or the provisions of Section 280G(b)(5) are inapplicable to the Company, then
any such Payments shall be equal to the “Reduced Amount” where the Reduced
Amount is (1) the largest portion of the Payments that will result in no portion
of such Payments being subject to the excise tax imposed by Section 4999 of the
Code, or (2) the entire amount of the Payments otherwise scheduled to be paid
(without reduction), whichever of the forgoing amounts after taking into account
all applicable federal, state and local employment taxes, income taxes and the
excise tax of Section 4999 of the Code (all computed at the highest applicable
merged rate, net of the maximum reduction in federal income taxes which could be
obtained from a deduction of all state and local taxes), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of Payments.
If subsection (1) above applies and a reduced amount of the Payments is payable,
then any reduction of Payments required by such provision shall occur in the
following order: (i) first, a reduction of any Payments that are exempt from
Section 409A in a manner the Company reasonably determines will provide the
Executive with the greatest post-reduction economic benefit, and (ii) second, a
reduction of any Payments that are subject to Section 409A on a pro-rata basis
or such other manner that complies with Section 409A, as reasonably determined
by the Company.

 



13

 

 

(b)           In connection with a Change in Control Transaction, the Company
shall engage a certified public accounting firm (“Accountants”) to perform the
calculations to determine if the Payments to the Executive would reasonably be
subject to Section 280G of the Code, and the Company shall use commercially
reasonable efforts to (1) cause the Accountants to finalize such calculations
and (2) deliver such calculations and supporting documentation to the Executive,
by no later than five (5) days before the closing of the Change in Control
Transaction. If the Executive, in good faith, disagrees with or disputes any of
the assumptions, findings or determinations of the Accountants in respect of
such calculations, the Company shall use reasonable efforts to cause its
Accountants to consider in good faith the Executive’s position and revise such
calculations if the Accountants determine that it is more-likely-than-not, based
on the technical merits, that the Executive’s position will be sustained upon
examination by the Internal Revenue Service.

 

19.           SECTION 409A.

 

(a)           Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”). Severance
benefits shall not commence until Executive has a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “separation from service”). Each
installment of severance benefits is a separate “payment” for purposes of Treas.
Reg. Section 1.409A-2(b)(2)(i), and the severance benefits are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if such exemptions are not available and Executive is, upon separation from
service, a “specified employee” for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences under Section
409A, the timing of the severance benefits payments shall be delayed until the
earlier of (i) six (6) months and one day after Executive’s separation from
service, or (ii) Executive’s death. The parties acknowledge that the exemptions
from application of Section 409A to severance benefits are fact specific, and
any later amendment of this Agreement to alter the timing, amount or conditions
that will trigger payment of severance benefits may preclude the ability of
severance benefits provided under this Agreement to qualify for an exemption.

 

(b)           It is intended that this Agreement shall comply with the
requirements of Section 409A, and any ambiguity contained herein shall be
interpreted in such manner so as to avoid adverse personal tax consequences
under Section 409A. Notwithstanding the foregoing, the Company shall in no event
be obligated to indemnify the Executive for any taxes or interest that may be
assessed by the Internal Revenue Service pursuant to Section 409A of the Code to
payments made pursuant to this Agreement. To the extent that any severance
benefit payments are delayed as required by this Agreement due to the
application of Section 409A.

 

20.           REPRESENTATIONS. The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder. The Executive further represents and warrants that he has
been advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement, that he has
consulted with his attorney before executing this Agreement, that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.

 



14

 

 

21.           WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

22.           SURVIVAL. The respective obligations of, and benefits afforded to,
the Company and the Executive which by their express terms or clear intent
survive termination of the Executive’s employment with the Company, including,
without limitation, the provisions of Sections 9 through 27, inclusive of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.

 

23.           AGREEMENT OF THE PARTIES. The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Neither the Executive
nor the Company shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.

 

24.           INTEGRATION. This Agreement contains the complete, final and
exclusive agreement of the parties relating to the terms and conditions of the
Executive’s employment and the termination of the Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the parties, including but not limited to the
Confidentiality Agreement, dated July 7, 2014, the Consulting Agreement, dated
January 1, 2010, as amended, and the Severance Benefit Plan Participation
Notice, dated May 14, 2014.

 

25.           AMENDMENT. This Agreement cannot be amended or modified except by
a written agreement signed by the Executive and a duly authorized officer of the
Company, who has been authorized to do so by a decision of the Board of
Directors of the Company.

 

26.           WAIVER. No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
party against whom the wavier is claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

 

27.           CHOICE OF LAW. This Agreement shall be construed and interpreted
in accordance with the internal laws of the State of New York without regard to
its conflict of laws principles.

 



15

 

 

28.           DISPUTE RESOLUTION. To ensure the rapid and economical resolution
of disputes that may arise in connection with the Executive’s employment with
the Company, the Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Buffalo, New York conducted by JAMS, Inc. (“JAMS”) or its successor, under JAMS’
then applicable rules and procedures for employment disputes, which can be found
at http://www.jamsadr.com/rules-clauses/, and which will be provided to the
Executive upon request. By agreeing to this arbitration procedure, both the
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding. The Executive will have
the right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (1) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (2) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all filing fees in excess of those which would be required if
the dispute were decided in a court of law, and shall pay the arbitrator’s fees
and any other fees or costs unique to arbitration. Except as may be awarded by
the arbitrator, each party shall bear its own legal fees in connection with such
arbitration. Nothing in this Agreement shall prevent either the Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration, including but not limited to any
harm caused by violations of Paragraph 9, including, but not limited to
Paragraph 9(c) [Non-Competition]. Any awards or orders in such arbitrations may
be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

 

[Signature Page Follows]

 



16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

  Cleveland BioLabs, Inc.         By: /s/ Richard McGowan     Richard McGowan  
  Chairman of the Board of Directors

 

  Date:       Andrei Gudkov, Ph.D., DSci.       /s/ Andrei Gudkov       Date:



  



Signature Page to Executive Employment Agreement

 

 

 

 

Exhibit A

CLEVELAND BIOLABS, INC.

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Cleveland BioLabs, Inc., its subsidiaries, affiliates,
successors or assigns (together, the "Company").

 

I further certify that I have complied with all the terms of the Company's
Employment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement and that relate
directly to the Company’s proposed business, products or research and
development.

 

I further agree that, in compliance with the Executive Employment Agreement, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

 

I further agree that for twenty-four (24) months from this date, in accordance
with Section 9(c)(i) of the Executive Employment Agreement, I will not solicit,
induce, recruit or encourage any of the Company's employees to leave their
employment.

 



Date:                              (Employee's Signature)                      
(Type/Print Employee's Name)



  



 

 

 

Exhibit B

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

Title  Date  Identifying Number  
or Brief Description         Small Molecules Inhibiting Ocoprotein MYC  October
12, 2012 

61/712,933

 

PCT/US13/064,883

 

14,434,803

 

          No inventions or improvements

 

         Additional Sheets Attached

 

Signature of Executive: /s/ Andrei Gudkov              

 

Print Name of Executive: Andrei Gudkov                

 

Date:                                                                           

 

 

 



 

 

 

 

 

 

 

 

 

 

